Citation Nr: 0203441	
Decision Date: 04/16/02    Archive Date: 04/26/02	

DOCKET NO.  96-37 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased rating for chronic lumbar strain 
with bulging disc, L4-5, spinal stenosis, mechanical low back 
pain, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from May 1985 to 
December 1991.

This matter arises from an October 1995 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, D.C., that denied the benefit now 
sought on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.

During the appellate process, the veteran requested a 
personal hearing before a Member of the Board sitting in 
Washington, D.C.  Such a hearing was held before the 
undersigned on December 3, 2001; a transcript of that 
proceeding is of record.


FINDING OF FACT

Symptomatology associated with chronic lumbar strain with 
bulging disc, L4-5, spinal stenosis, mechanical low back pain 
includes complaints of constant pain, limitation of range of 
motion of the lumbar spine, and clinically demonstrated mild 
degenerative osteoarthritis without clinical findings or 
radiologic signs of nerve root or disc disease.  This 
represents not more than severe impairment.


CONCLUSION OF LAW

The schedular criteria for an increased evaluation for 
chronic lumbar strain with bulging disc at L4-5, spinal 
stenosis, mechanical low back pain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5293 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107), which applies to all 
pending claims for VA benefits, and which provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim for 
benefits under the laws administered by VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA 2000, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those 

provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.   

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The veteran was afforded special orthopedic 
examinations and tests in conjunction with this claim in 
September 2000, May 2001, and June 2001.  He was issued a 
statement of the case in May 1996, as well as supplemental 
statements of the case in December 2000 and July 2001, which 
informed the veteran of the evidence used in conjunction with 
his claim, the pertinent laws and regulations, the 
adjudicative action taken, and the reasons and bases for the 
decision.  Thus, the appellant was provided adequate notice 
as to the evidence needed to substantiate his claim.  The 
veteran also was given an opportunity to submit additional 
evidence in support of his claim, and testified at personal 
hearings held by both RO personnel and the undersigned.  The 
record indicates that all relevant facts have been properly 
developed and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  As 
such, VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed. 

The veteran contends that his service-connected low back 
disability classified as chronic lumbar strain with bulging 
disc, L4-5, spinal stenosis, mechanical low back pain is more 
severe than currently evaluated.  He refers to pain, 
limitation of motion, and radiculopathy in support thereof.  
In this regard, disability evaluations are based upon a 
comparison of clinical findings with the applicable schedular 
criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  In addition, VA must consider the 
entire history of the disability at issue when an 

increased disability evaluation is claimed.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, although the 
history of the disability is an important consideration in 
accurately evaluating its severity, of paramount importance 
are current clinical findings.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  A compromise of any of these factors constitutes 
functional loss.  Pain or weakness, supported by adequate 
pathology, is as important as limitation of motion, and a 
part of the musculoskeletal system that becomes 
painful on use must be regarded as seriously disabled.  See 
38 C.F.R. § 4.40.  As regards the joints, the factors of 
disability reside in reductions of their normal excursion of 
movements.  See 38 C.F.R. § 4.45.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
malaligned joints to assign the appropriate compensable 
rating for the joint or joints affected.  See 38 C.F.R. 
§ 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206-207 
(1995).  The latter regulation contemplates and incorporates 
the provisions of 38 C.F.R. §§ 4.10 and 4.40.  In addition, 
when arthritis of a given joint or joints is established, it 
will be rated on the basis of limitation of motion under the 
appropriate DC for the specific joint involved.  
Additionally, where evidence of intervertebral disc syndrome 
is present, a 40 percent rating shall be assigned when 
symptomatology is severe; that is, recurring attacks with 
intermittent relief are experienced.  A 60 percent rating is 
for assignment only when symptomatology is pronounced; that 
is, persistent symptoms are present compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  See 38 C.F.R. § 4.71a, DC 5293.  It is 
within the foregoing context that the facts in this case must 
be examined.


From an historical standpoint, the veteran experienced 
mechanical low back pain after a lifting injury in August 
1989 while he was still in active military service.  In 
December 1990, he was evaluated for recurrent low back pain 
with radicular symptoms on the left associated with L5.  
X-rays revealed a bulging disc at L4-5 resulting in spinal 
stenosis at L4.  During a VA orthopedic examination conducted 
in May 1992, the low back was tender to palpation, but no 
muscle spasm was present.  Significant limitation of motion 
of the lumbar spine also was observed.

The present claim arose by application received in December 
1994.  Medical records then obtained indicated that the 
veteran was treated at a VA medical facility with complaints 
of low back pain and radiculitis during 1993.  

In February 1994, the veteran underwent a VA radiographic 
study of his lumbar spine, which detected "minimal 
osteoarthritis" of the apophyseal joints with some 
straightening of the normal curvature.  The radiologist 
opined that this was "probably due to the [veteran's] 
positioning."  

In December 1994,   magnetic resonance imaging (MRI) of the 
lumbar spine indicated a congenitally narrowed spinal canal 
at the level of L3-L5, and no evidence of disc herniation at 
any level.  However, at the level of the disc interspaces, 
the spinal canal was not significantly narrowed.  There was 
no evidence of neural foramen stenosis.  Neurological studies 
also conducted noted that motor strength in both lower 
extremities was grossly intact, knee jerks and ankle jerks 
were 2+, and decreased sensation was noted in the right leg 
below the knee.  Normal peroneal nerve conduction with no 
significant abnormal electromyogram findings in the lower 
extremity and lumbosacral paraspinal muscles was noted.  The 
diagnostic impression was a negative electrodiagnostic study 
with no electrodiagnostic evidence of motor root compression 
in the lower back.

The veteran then underwent a VA neurological evaluation in 
May 1996.  No paravertebral muscle spasm was noted; nor was 
there any evidence of any neurologic weakness in the lower 
extremities.  A history of lumbar strain was noted.

The most current clinical findings regarding the disability 
at issue are contained in various VA examinations and studies 
conducted in September 2000, and May and June of 2001.  
During the former, the veteran complained of periods of 
flareups during which he experiences markedly reduced range 
of motion of the lumbar spine.  He also indicated that he has 
generalized weakness in the lumbar paraspinal 
muscles and that these muscles tend to fatigue after 
prolonged standing or exertion for 20 minutes.  He had been 
treated in the past with nonsteroidal anti-inflammatory 
medications, and he had also undergone extensive physical 
therapy with ultrasound treatment, as well as manual heating 
pads.  At that time, the veteran was performing physical 
therapy at home on a daily basis.  He also complained of 
having intermittent radicular pain with occasional pain 
shooting down his right lower extremity.  He denied any 
difficulty with coordination or gait as a result of low back 
pain.  

Examination of the lumbar spine indicated pain on repeated 
motion testing, as well as opposition of lumbar flexion and 
extension.  However, there were no signs of inflammation or 
warmth in the paraspinal musculature.  The examiner observed 
tenderness to deep palpation and increased muscle spasm, as 
well as 
straightening of the lumbar spine during physical 
examination.  Passive and active forward flexion was limited 
at 60 degrees, while passive and active hyperextension was 
limited at 10 degrees.  Passive and active lateral bending to 
the right was limited at 20 degrees and to 25 degrees on the 
left.  Straight leg raising testing was negative.  
Osteoarthritis involving the apophyseal joints of the lumbar 
spine with some straightening of the normal curvature was 
diagnosed.  Significantly, the examiner observed that there 
was no evidence of disc herniation at any level, and that 
there was noted a congenitally narrowed spinal canal at the 
level of L3, L4 and L5, but the spinal canal was not 
significantly narrowed at the level of the disc interspace.  

The September 2000 diagnostic impression was that the veteran 
had "chronic low back pain syndrome," which was "likely 
multifactorial secondary to both degenerative arthritis of 
the lumbar spine and congenital spinal canal stenosis."  The 
physician also listed degenerative arthritis of the lumbar 
spine and congenital spinal canal stenosis as separate 
diagnostic entities.  

A computerized tomography (CT) scan of the lumbar spine 
conducted in May 2001 reflected some facet joint arthropathy 
at the level of L5-S1 on both sides; otherwise, a normal CT 
of the lumbar spine with no definite evidence of herniated 
nucleus pulposus or spinal stenosis resulted.  It was also 
observed that the neural foramina were intact.  

The veteran also underwent a special VA neurological 
examination of the lower extremities in June 2001.  He 
indicated that he was treating his low back disability with 
over-the-counter remedies, that he experienced persistent 
daily low-back pain with aching, and that during the prior 
year he had developed an aching pain radiating down his left 
leg.  The examiner observed no lumbar paravertebral muscle 
spasm, and that clinical testing of the lumbar spine showed 
no evidence of a herniated disc or neural foraminal 
involvement.  Straight leg raising was negative.  The 
veteran's deep tendon reflexes were 2+ and symmetrical, with 
muscle strength intact.  The veteran was able to anterior-
reflex repeatedly to 90 degrees with respect to the lumbar 
spine.  Tests of coordination and sensation were within 
normal limits.  The diagnostic impression was degenerative 
osteoarthritis of the lumbar spine without clinical or 
radiologic signs of nerve root or disc disease.

As previously noted, the veteran testified before the 
undersigned in December 2001.  At that time, he indicated 
that he experiences constant low back pain that radiates into 
his hips and his legs.  He also indicated that he treats his 
symptomatology with over-the-counter medications, but that he 
needs medical treatment approximately three times yearly 
during flareups.  He testified that he currently is employed 
as a tax accountant, and that the disability at issue has not 
interfered with his employment, notwithstanding pain and 
discomfort that he experiences after sitting for prolonged 
periods.

Given that there is no evidence of persistent symptomatology 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings that can be attributed to the veteran's 
service-connected low back disability, a higher disability 
rating pursuant to the provisions of 38 C.F.R. § 4.71a, 
DC 5293 is not warranted.  Various neurological testing 
conducted over the years indicates normal strength in the 
veteran's lower extremities.  In addition, no alteration in 
his gait has been observed.  Nor has sciatic neuropathy been 
diagnosed.  As such, a higher schedular evaluation cannot be 
assigned.  Id.  

The Board has also considered whether a separate disability 
rating is warranted under 38 C.F.R. § 4.71a, Diagnostic Code 
5292, which pertains to limitation of motion. However, a 
precedent opinion of the General Counsel of the Secretary of 
VA, VAOPGCPREC 36-97 held that Diagnostic Code 5293 involves 
loss of range of motion because the nerve defects and 
resulting pain associated with injury to the sciatic nerve 
may cause limitation of motion of the cervical, thoracic, or 
lumbar vertebrae. The Board is bound by this opinion. 38 
U.S.C.A. § 7104(c) (West 1991). Thus, evaluation of 
limitation of motion under Diagnostic Code 5292, in addition 
to evaluation under Diagnostic Code 5293 would clearly 
constitute pyramiding, compensating the veteran for identical 
manifestations under different diagnoses. 38 C.F.R. § 4.14. 

In sum, the disability at issue, i.e., chronic lumbar strain 
with bulging disc, L4-5, spinal stenosis, mechanical low back 
pain is rated at the maximum level permitted, absent clinical 
evidence of persistent symptomatology compatible with sciatic 
neuropathy.  The 40 percent disability rating currently 
assigned contemplates the pain, weakness, and loss of range 
of motion of the lumbar spine that is present.  See 38 C.F.R. 
§ 4.71a, DC 5293; see also DeLuca, 8 Vet. App. at 204-207.

The remaining question is whether an extraschedular rating 
can be assigned, given the facts in this case.  A rating in 
excess of that currently assigned for the disability at issue 
may be granted if it is demonstrated that this disability 
presents such an exceptional or unusual disability picture 
with related factors such as marked interference with 
employment or frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2001).  There is no 
indication that this disability has required frequent 
hospitalization since the veteran's discharge from military 
service.  In fact, although the record includes reports of 
the veteran's treatment and examination since his discharge 
from military service, evidence of hospitalization is 
conspicuously absent.  In addition, the veteran testified 
before the undersigned that he remains gainfully employed as 
a tax accountant and that the disability at issue 
has not interfered with his employment, notwithstanding pain 
that he experiences after prolonged sitting.  Absent evidence 
of either marked interference with employment or frequent 
periods of hospitalization for the disability claimed, there 
is no basis to conclude that the disability at issue is more 
serious than that contemplated by the aforementioned 
schedular provisions.  Thus, the RO's failure to consider the 
applicability of the extraschedular provisions of 38 C.F.R. 
§ 3.321(b)(1) was not unreasonable in this case.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

The Board finds as to all material issues that the evidence 
is not evenly balanced and that the doctrine of resolving 
doubt in the veteran's favor is not for application.  See 
Ferguson v. Principi, 273 F.3d 1072 (Fed. Cir. 2001) (the 
statute, 38 U.S.C. § 5107(b), only requires that the Board 
"consider" all the evidence and material of record; the 
benefit of the doubt provision only applies where there is an 
approximate balance of positive and negative evidence).



ORDER

An increased rating for chronic lumbar strain with bulging 
disc, L4-5, spinal stenosis, mechanical low back pain is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

